DETAILED ACTION
A complete action on the merits of claims 1-20 follows below.
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
Information Disclosure Statement
Applicant should note that the large number of references in the attached IDS have been considered by the examiner in the same manner as other documents in Office search files are considered by the examiner while conducting a search of the prior art in a proper field of search. See MPEP 609.05(b). 
Applicant is requested to point out any particular references in the IDS which they believe may be of particular relevance to the instant claimed invention in response to this office action.
Specification
The disclosure is objected to because of the following informalities: “Related Applications” section should be updated to provide current status of parent Application No. 15/596,192.  
Appropriate correction is required.

Claim Objections
Claims 1, 2, 7, 8, 9, 14, 15 and 17-20 are objected to because of the following informalities:
“the skin” in line 5 of claim 1 should be amended to recite --skin--.
“the bronchial” in line 6 of claim 1 should be amended to recite --a bronchial--.
“for accessing instructions for use” in line 3 going to line 4 of claim 2 should be amended to recite --for accessing the instructions for user--.
“directions” in line 4 of claim 2 should be amended to recite --directions for accessing instructions for use--.
“the subject’s trachea” in line 2 of claim 7 should be amended to recite --a trachea of the subject--.
“the subject’s trachea” in line 3 of claim 8 should be amended to recite --a trachea of the subject--.
“the subject’s lung” in line 3 of claim 8 should be amended to recite --a lung of the subject--.
“the portion of a bronchial tree” in line 4 going to line 5 of claim 8 should be amended to recite --a portion of the bronchial tree--.
The repeated “the nerve tissue” in line 2 of claim 9 should be deleted.
“the skin” in line 4 of claim 14 should be amended to recite --skin--.
“an instrument to a user” in line 1 of claim 15 should be amended to recite --the instrument to the user--.
“for accessing instructions for use” in line 3 going to line 4 of claim 15 should be amended to recite --for accessing the instructions for user--.
“directions” in line 4 of claim 15 should be amended to recite --directions for accessing the instructions for use--.
“between the subject’s trachea and lung” in line 2 going to line 3 of claim 17 should be amended to recite --between a trachea and a lung of the subject--.  
“a first portion” in line 1 of claim 18 should be amended to recite --the first portion--.
“a first portion” in line 1 of claim 19 should be amended to recite --the first portion--.
“a distal section” in line 1 going to line 2, “a subject” in line 2 and “a distal section” in line 3 of claim 20 should be amended to recite --the distal section-- … --the subject-- and --the distal section--.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey Claims 2 and 15 recite the limitation “wherein providing an instrument to a user comprises causing the instrument to be manufactured and made available to the user, and wherein providing instructions to the user comprises providing instructions for use or directions for accessing instructions for use, said instructions for use or directions being recorded on a tangible medium”. First, it is at most unclear from the specification, what is meant by “providing an instrument to a user comprises causing the instrument to be manufactured and made available to the user”, since if the instrument is provided to the user, it is assumed that the instrument has already been manufactured and made available to the user. Applicant has failed to describe in the specification how by providing an instrument to a user, it would cause it to be manufactured and made available to the user. Moreover, it is at most unclear from the specification, what is meant by “providing instructions to the user comprises providing instructions for use or directions for accessing instructions for use”, since if the instructions are provided to the user, it is assumed that the instrument have already been made available to the user, so it’s unclear how providing instructions to a user can comprise directions for accessing instructions for use. Applicant has failed to describe in the specification how by providing instructions to the user, it can comprise directions for accessing instructions for use.
Claims 2 and 15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the Claims 2 and 15 recite the limitation “wherein providing an instrument to a user comprises causing the instrument to be manufactured and made available to the user, and wherein providing instructions to the user comprises providing instructions for use or directions for accessing instructions for use, said instructions for use or directions being recorded on a tangible medium”. Applicant has failed to describe in the specification how by providing an instrument to a user, it would cause it to be manufactured and made available to the user in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. Furthermore, applicant has failed to describe in the specification how by providing instructions to the user, it can comprise directions for accessing instructions for use in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 3, 6 and 14-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2 recites the limitation “wherein providing an instrument to a user” in line 1 of the claim. It is at most unclear if the “instrument” and “user” claimed here are the same or different 
Claim 2 also recites the limitation "providing an instrument to a user comprises causing the instrument to be manufactured and made available to the user". It is at most unclear how an instrument that hasn’t been manufactured and made available to a user can be provided to a user. If an instrument is provided to a user, it is assumed that at some point prior to the providing step, the instrument has been manufactured and made available to the user. It is at most unclear how the step of providing an instrument to a user can cause the instrument to be manufactured and made available to the user. Clarification and appropriate correction is required.
Claim 2 further recites the limitation "wherein providing instructions to the user comprises providing instructions for use or directions for accessing instructions for use, said instructions for use or directions being recorded on a tangible medium". It is at most unclear how providing specific instructions to a user as recited in claim 1 can be providing directions for accessing instructions for use. It is at most unclear if the instructions claimed here are the same or different than the instructions of claim 1. By providing the specific instructions of claim 1 to a user, it is assumed that the user has already been given the instructions and therefore, it is unclear how the step of providing instructions to the user can be providing directions for accessing the instructions are. Clarification and appropriate correction is required.
Claim 3 recites the limitation “the denervation process” in line 2. There is insufficient antecedent basis for this limitation in the claim. Since no denervation processes have been introduced in claim 1, it is at most unclear what denervation process is being referred to. Clarification and appropriate correction is required.
Claim 6 recites the limitation “the instructions further comprise percutaneously delivering the energy emitter proximate to the nerve tissue prior to damaging the nerve tissue”. It is at most unclear how “percutaneously delivering the energy emitter proximate to the nerve tissue prior to damaging the nerve tissue” is different than “moving the energy emitter through the skin of a subject, wrapping the distal section of the instrument around an airway of the bronchial tree of the subject to position the energy emitter with respect to nerve tissue along the airway of the bronchial tree” and energizing the energy emitter thereafter as claimed in claim 1. Clarification and appropriate correction is required.
Claim 15 recites the limitation “wherein providing an instrument to a user” in line 1 of the claim. It is at most unclear if the “instrument” and “user” claimed here are the same or different than those already introduced in claim 14. For analysis, they are assumed to be the same; however, clarification and appropriate correction is required.
Claim 15 also recites the limitation "providing an instrument to a user comprises causing the instrument to be manufactured and made available to the user". It is at most unclear how an instrument that hasn’t been manufactured and made available to a user can be provided to a user. If an instrument is provided to a user, it is assumed that at some point prior to the providing step, the instrument has been manufactured and made available to the user. It is at most unclear how the step of providing an instrument to a user can cause the instrument to be manufactured and made available to the user. Clarification and appropriate correction is required.
Claim 15 further recites the limitation "wherein providing instructions to the user comprises providing instructions for use or directions for accessing instructions for use, said instructions for use or directions being recorded on a tangible medium". It is at most unclear how 
Each of claims 17, 18 and 19 recite the limitation “the instrument for denervating a first portion of the bronchial tree” in line 1 going to line 2 of each of the claims. It is noted that each of these claims depend on claim 14; however, it is at most unclear if the instrument referred to is the same as that introduced in claim 14 or not, since no “denervating” step has been introduced in claim 14. Furthermore, it is unclear if “a first portion of the bronchial tree” recited in these claims is the same or different than that introduced in claim 14. For analysis, they are assumed to be the same and by “denervating” it is assumed that the applicant is referring back to the damaging nerve tissue step. However, clarification and appropriate correction is required.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).

Claims 1, 3-5, 7-14 and 16-20 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-17 of prior U.S. Patent No. 10,610,283. This is a statutory double patenting rejection.


The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 8,911,439. Although the claims at issue are not identical, they are not patentably distinct from each other because although U.S. Patent No. 8,911,439 is directed to a method of performing the actual procedure, the current application is directed to a method of providing an instrument to a user and specific instructions to the user to perform the method claimed by U.S. Patent No. 8,911,439.

Allowable Subject Matter
Although proving an instrument to a user and instructions to use the instrument is broadly known in the art, due to the specific nature of the instructions causing the method step to be directed to a specific treatment procedure, claims 1-20 would be allowable if rewritten or amended to overcome the 112 rejections, set forth in this Office action and address the double patenting rejections above. 
The closest prior art, cited in the IDS dated 2/22/2021, is Truckai (US Pub. No. 2003/0018327) teaching methods of minimally invasive lung surgery including all of the claimed steps except for wrapping the distal section of an instrument (wherein an energy emitter is positioned as earlier in the claim recited) around an airway of a bronchial tree to position the energy emitter with respect to nerve tissue along the airway to damage the nerve tissue using the energy emitter while it is positioned outside of the airway as in claim 1 and wrapping a distal section of an instrument around an airway of a bronchial tree of a subject such that the distal section is positioned to damage nerve tissue of the bronchial tree to deliver energy to a first portion of the bronchial tree using the instrument to substantially inhibit nervous system signals from traveling to a second portion of the bronchial tree as in claim 14.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHADIJEH A VAHDAT whose telephone number is (571)270-7631.  The examiner can normally be reached on M-F 9-6 EST.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KHADIJEH A VAHDAT/Primary Examiner, Art Unit 3794